Exhibit 32 CERTIFICATIONS OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, David J. Drutz, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of DARA BioSciences, Inc. on Form10-Q of DARA BioSciences, Inc. for the quarter ended September 30, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Exchange Act and that information contained in such Quarterly Report of DARA BioSciences, Inc. on Form10-Q fairly presents in all material respects the financial condition and results of operations of DARA BioSciences,Inc. Date: November 13, 2013 By: /s/David J. Drutz Name: David J. Drutz Title: Chief Executive Officer I, David L. Tousley, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of DARA BioSciences, Inc. on Form10-Q of DARA BioSciences, Inc.for the quarter ended September 30, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Exchange Act and that information contained in such Quarterly Report of DARA BioSciences, Inc. on Form10-Q fairly presents in all material respects the financial condition and results of operations of DARA BioSciences,Inc. Date: November 13, 2013 By: /s/David L. Tousley Name: David L. Tousley Title: Chief Financial Officer
